Citation Nr: 1619751	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  10-22 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran served on active duty from April 1970 to October 1970.

This matter is before the Board of Veterans' Appeals  (Board) on appeal of an August 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In July 2014, the Board remanded the claim for additional development.    

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran does not have a right hip disability as a result of his service.


CONCLUSION OF LAW

A right hip disability was not caused by service, and is not related to service, or to a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a right hip disability, both as caused by his active duty service, or as caused by, or aggravated by, service-connected disability.

The Board notes that additional evidence has been received following the issuance of the most recent supplemental statement of the case in June 2015, and that it is not accompanied by a waiver of RO review.  See 38 C.F.R. § 20.1304 (2015).  However, as the claimed right hip disability is not currently shown, the Board has determined that this evidence is not "pertinent" as defined at 38 C.F.R. § 20.1304(c).  Accordingly, a remand for RO consideration is not required.

In October 2007, the Veteran filed his claim.  In August 2008, the RO denied the claim.  The Veteran has appealed.  

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  

Service connection is currently in effect for radiculopathy of the right lower extremity, left ankle arthritis, left knee chondromalacia, degenerative joint disease of the lumbar spine, and right knee strain.  

The Veteran's only relevant service treatment record for his period of active duty is of a "report of medical history," dated in October 1970, which shows that the Veteran indicated that he did not have a history of "arthritis or rheumatism," or "bone, joint or other deformity."

At this point, the Veteran himself has provided some evidence against his own claim.

Reports associated with Army National Guard duty show that in May 1999, the Veteran sustained a twisting injury to his left ankle and left knee; there was no notation of a right hip injury or symptoms.  This evidence includes multiple examination reports, dated between 1976 and 2000, as well as a number of associated "reports of medical history," none of which contain any relevant complaints, findings, or diagnoses involving the right hip.  

As for the post-active-duty non-service medical evidence, it includes VA and non-VA reports.  VA progress notes show that in 2004, the Veteran complained of pain in his right thigh, right buttock, and "right hip area."  An X-ray of the right hip, taken in April 2005, was unremarkable.  Some reports dated in 2005 note "poly-arthritis" at the ankle, knee, hip and back.  

A VA joints examination report, dated in July 2008, shows that the Veteran complained of right hip pain, "but pointed to his right lumbar area."  There was no diagnosis involving the right hip.  The examiner stated that it is likely that the bilateral "hip" pain (quotes in original) is originating from the lumbar degenerative joint disease, which is documented on X-ray, and that although the Veteran complained of "hip" pain (quotes in original), he pointed to his lower lumbar area.  The examiner stated, "This is a common assumption by patients and non-medical personnel."  

A VA hip and thigh conditions disability benefits questionnaire (DBQ), dated in November 2014, shows the following: the examiner indicated that the Veteran's claims file had been reviewed.  The Veteran reported a history of right hip pain, aching, and swelling since about 2003, with flare-ups of hip pain about twice a day, lasting 30 to 45 minutes, aggravated by standing for more than one hour, or walking more than one hundred yards.  He stated that his pain was alleviated by rest and narcotic medication.  An X-ray for the right hip, taken in October 2014, was noted to show no displaced fracture, dislocation, deformity, abnormal periarticular calcifications, or substantial changes of erosive or degenerative arthropathy for his age (64).  Mild arterial calcification was noted.  The impression was "no osseous abnormality."  

The examiner concluded that the claimed condition is less likely as not (less than 50 percent probability) incurred in or caused by service, explaining that the Veteran's X-rays are negative for degenerative joint disease or other abnormalities, that there is no documentation of any hip conditions in the VBMS or VAMC (VA medical center) records, and that there were no complaints of hip pain upon VA examination in October 2007 or November 2009, that there is no new evidence or documentation of a current right hip disability,  and that there is no evidence of a continuity of right hip symptomatology in the years proximal to service.  

A statement from J.B., M.D., dated in July 2015, shows that Dr. B states, in relevant part, "[The Veteran] injured his hip while in the service.  He deals with it on a daily basis."

The Board finds that the claim must be denied.  The Veteran's service treatment records for his period of active duty do not show that he was ever treated for right hip symptoms, or diagnosed with a right hip disability.  Given the foregoing, a chronic condition is not shown during active duty service.  See 38 C.F.R. § 3.303(a). 

Notwithstanding the Veteran's claim that service connection is warranted on a direct as well as a secondary basis, he has not specifically asserted that he had right hip symptoms during his period of active duty, and/or on an ongoing basis thereafter.  See November 2014 VA hip and thigh DBQ (in which he reported a history of right hip pain, aching, and swelling since about 2003).  With regard to the post-service medical evidence, the earliest medical evidence of right hip symptoms is dated in 2004.  

In this regard, VA does not generally grant service connection for symptoms such as pain, unless they are associated with chronic pathology, or diagnosed disability. See generally Savage v. Gober, 10 Vet. App. 488, 495-97 (1997) (stating that a layperson is not competent to provide evidence that the observable symptoms are manifestations of chronic pathology or diagnosed disability, unless such a relationship is one to which a lay person's observation is competent).  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (under 38 U.S.C.A. § 1110, an appellant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation).

Here, the medical evidence is insufficient to show that the Veteran currently has a right hip disability.  The best evidence in this case indicates that he does not.  Specifically, the November 2014 VA hip and thigh DBQ shows that a current right hip disability is not shown.  Although the Board has considered the July 2015 statement from Dr. B, his assertion that the Veteran injured his hip "while in the service" is not shown to be accurate, and this opinion therefore warrants no probative value.  See Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  In addition, Dr. B did not cite to any current evidence of right hip pathology, nor did he provide a current diagnosis for the right hip.  

To the extent that the Veteran may assert that he has right hip pain, service connection is not warranted on this basis, as chronic right hip pathology, or a diagnosed right hip disability, is not shown.  Savage; Giplin.  The Board has also considered the 2005 notations in VA progress notes of "poly-arthritis" at the ankle, knee, hip and back.  However, these notations are over ten years old, they were apparently "by history" only, as they are unsupported by imaging studies, and they were never subsequently repeated.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) ((recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

With regard to medical treatise evidence, the Board has considered the articles submitted by the Veteran's representative.  The Court has held that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  

In the present case, the treatise evidence submitted by the appellant is not accompanied by the opinion of any medical expert.  Medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Here, a number of these articles indicate that knee disorders may result in an altered gait and/or a back disorder, and that hip pain may result from back or knee disorders.  However, in this case, the Veteran is not shown to have any relevant right hip treatment during service, and the claimed right hip disability is not currently shown.  In summary, the treatise evidence that has been submitted is general in nature, and does not reasonably approximate the facts and circumstances of the Veteran's case.  The Board therefore concludes that this information is insufficiently probative to warrant a grant of any of the claim on any basis.  Id.  

With regard to the appellant's own contentions, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, they fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issue on appeal is based on the contention that service connection is warranted for a right hip disability.  Although an appellant is usually competent to report the presence of musculoskeletal symptoms, a continuity of symptomatology since active duty has not been alleged, and there are no specific findings to show the current existence of a right hip disability.  Jandreau; Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

The Veteran's service treatment reports and the post-service medical records have been discussed.  A chronic condition is not shown during active duty service, and is not currently shown.  Given the foregoing, the Board finds that the medical evidence outweighs the appellant's contentions to the effect that he has the claimed condition due to his service, or due to a service-connected disability.  Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997).

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Veteran has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence, via a letter dated in October 2007.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records.  He has been afforded an examination, and found not to have the claimed disability.  

In July 2014, the Board remanded this claim.  The Board directed, in relevant part, that all pertinent VA outpatient treatment records be obtained.  In September 2014, the Veteran was sent a duty-to-assist letter that was in compliance with the Board's remand, and which informed him of evidence that had been obtained, specifically, VA progress notes, collectively dated between 2007 and 2013.  The Board further directed the original July 2008 VA examiner (or, if unavailable, an appropriate VA examiner of like experience and qualifications) be requested to provide an opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination with an appropriate specialist for the purpose of ascertaining the nature and etiology of the Veteran's current right hip pain.  The Board directed that medical opinions be provided as to whether it is at least as likely as not that the Veteran has a current right hip disorder that was caused by his service-connected degenerative joint disease of the lumbar spine, and whether it is
at least as likely as not that the Veteran has a current right hip disorder that was aggravated (permanently worsened beyond the normal progression) by his service-connected degenerative joint disease of the lumbar spine.

In October 2014, the Veteran was afforded another examination; the examination report (DBQ) is dated in November 2014.  At the time of the Veteran's examination, service connection was in effect for post-traumatic arthritis of the left knee, and chondromalacia patella of the left knee.  Service connection was subsequently granted for a back disability, radiculopathy of the right lower extremity, and a right knee disability.  

Inasmuch as the claimed right hip disability was not shown upon examination, the Board finds that the November 2014 VA DBQ is adequate for adjudicatory purposes.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

ORDER

Service connection for a right hip disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


